SUPPLEMENT DATED July 8, 2010 TO PROSPECTUS DATED MAY 1, 2008 FOR TFLIC FREEDOM WEALTH PROTECTOR A Joint Survivor Flexible Premium Variable Life Insurance Policy Issued through TFLIC Series Life Account By Transamerica Financial Life Insurance Company The following information hereby supplements or amends, and to the extent inconsistent replaces, certain information contained in your prospectus. The following sentence is deleted from the first paragraph on page 33 of your prospectus under the heading “Making Premium Payments”: We will consider any payments you make to be premium payments, unless you clearly identify them as loan repayments. The following sentence is deleted from the third paragraph on page 47 of your prospectus under the heading “Loans - General”: We will consider any payments you make on the Policy to be premium payments unless the payments are clearly identified as loan repayments. PLEASE
